EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sujin Park on June 3, 2022.
The application has been amended as follows: 

Claim 1. An optical sensor comprising:  
a light source part provided on a substrate extending in a first direction, and configured to emit light onto an object toward a second direction, the second direction crossing the first direction;
a signal separator configured to separate optical signals, returning from the object, into a fluorescence signal and a non-fluorescence signal;
a wall provided on the substrate, the wall being positioned between the light source part and the signal separator and extending in the second direction;
a first photodetector part configured to detect the non-fluorescence signal; and
a second photodetector part configured to detect the fluorescence signal, 
wherein the signal separator comprises a dichroic filter configured to reflect an optical signal having a wavelength greater than a second wavelength and pass an optical signal having a wavelength less than the second wavelength, among the optical signals returning from the object,
wherein the first photodetector part comprises at least one first photodetector configured to detect the optical signal, that is passed through the dichroic filter, as the non-fluorescence signal, the at least one first photodetector being a horizontal photodetector and extending in the first direction, the horizontal photodetector being provided on the substrate and contacting the wall, 
wherein the second photodetector part comprises at least one second photodetector configured to detect the optical signal, that is reflected from the dichroic filter, as the fluorescence signal, the at least one second photodetector being a vertical photodetector and extending in the second direction, and 
wherein the signal separator further comprises a support configured to support the dichroic filter, the support being positioned between the dichroic filter and the wall and positioned on the horizontal photodetector.

Claim 13. An apparatus for estimating bio-information, the apparatus comprising:  
an optical sensor configured to emit, by using a light source part provided on a substrate extending in a first direction, light onto an object toward a second direction, the second direction crossing the first direction; configured to separate, by using a signal separator, optical signals, which return from the object, into a fluorescence signal and a non-fluorescence signal; and configured to separately detect the non-fluorescence signal and the fluorescence signal; and
a processor configured to estimate at least one of a concentration or an amount of a first analyte in the object by analyzing the detected non-fluorescence signal, and estimate at least one of a concentration or an amount of a second analyte in the object by analyzing the detected fluorescence signal, 
wherein the signal separator comprises a dichroic filter configured to reflect an optical signal having a wavelength greater than a predetermined wavelength and pass an optical signal having a wavelength less than the predetermined wavelength, among the optical signals returning from the object,
wherein the optical sensor comprises: 
a wall provided on the substrate, the wall being positioned between the light source part and the signal separator and extending in the second direction;
at least one first photodetector configured to detect the optical signal, that is passed through the dichroic filter, as the non-fluorescence signal, the at least one first photodetector being a horizontal photodetector and extending in the first direction, the horizontal photodetector being provided on the substrate and contacting the wall; and
at least one second photodetector configured to detect the optical signal, that is reflected from the dichroic filter, as the fluorescence signal, the at least one second photodetector being a vertical photodetector and extending in the second direction, and 
wherein the signal separator further comprises a support configured to support the dichroic filter, the support being positioned between the dichroic filter and the wall and positioned on the horizontal photodetector.


Claim 18. A method of estimating bio-information, the method comprising:  
emitting, by using a light source part provided on a substrate extending in a first direction, light onto an object toward a second direction, the second direction crossing the first direction;
separating, by using a signal separator, optical signals, returning from the object, into a fluorescence signal and a non-fluorescence signal;
detecting, by using at least one first photodetector, the non-fluorescence signal;
detecting, by using at least one second photodetector, the fluorescence signal;
estimating at least one of a concentration or an amount of a first analyte in the object by analyzing the detected non-fluorescence signal; and
estimating at least one of a concentration or an amount of a second analyte in the object by analyzing the detected fluorescence signal, 
wherein the separating comprises reflecting, by using a dichroic filter, an optical signal having a wavelength greater than a predetermined wavelength and passing an optical signal having a wavelength less than the predetermined wavelength, among the optical signals returning from the object,
wherein the detecting the non-fluorescence signal comprises detecting, by using the at least one first photodetector, the optical signal, that is passed through the dichroic filter, as the non-fluorescence signal, the at least one first photodetector being a horizontal photodetector and extending in the first direction,
wherein the detecting the fluorescence signal comprises detecting, by using the at least one second photodetector, the optical signal, that is reflected from the dichroic filter, as the fluorescence signal, the at least one second photodetector being a vertical photodetector and extending in the second direction, 
wherein a wall is provided on the substrate, the wall being positioned between the light source part and the signal separator and extending in the second direction, and the horizontal photodetector is provided on the substrate and contacting the wall, and
wherein the signal separator further comprises a support configured to support the dichroic filter, the support being positioned between the dichroic filter and the wall and positioned on the horizontal photodetector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791